DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 14 September 2022 is acknowledged and entered.  Following the amendment, claim 12 is canceled, and claim 1 is amended.    
Currently, claims 1-4, 6-11 and 16-21 are pending, and claims 1, 2 and 4 are under consideration.  Claims 3, 6-11 and 16-21 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 12 are moot as the applicant has canceled the claim.
The prior art rejection of claims 1, 2 and 4 under 35 U.S.C. 103 as being unpatentable over Di Santo et al (WO 2018/100091 A1; provided by applicants), and Gadani et al. (J Exp Med. 2017 Feb;214(2):285-296; provided by applicants), and further in view of Debnath et al. (Schizophr Bull. 2014 Nov; 40(6): 1412-1421); and Serody et al. (US 2017/0360907, 12/21/2017) is withdrawn in view of applicant’s amendment; and the new grounds of rejection, which are set forth below.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 remains indefinite for the recitation “A method for reducing microglial activation in a subject in need thereof, comprising administering to the subject an amount of activated type II innate lymphoid cells (ILC2s) sufficient to effectuate a desired result of reduced microglial activation in the subject” because 1) it is unclear who is in need of reducing microglial activation, or what the patient population is; and 2) what “a desired result of reduced microglial activation” is meant, especially since there is no disease or condition is specified; and how an amount to achieve such a desired result can be determined or measured.  The specification provides no clear definition for a subject in need of reducing microglial activation (patient population) while disclosing various exemplary.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 4 recites the limitation "the therapeutically effective amount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claim is included in this rejection because it is dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.
Applicants argument filed on 14 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 5 of the response, the applicant argues that claim 1 is amended and amended claim 1 is definite.  
This argument is not persuasive for the reasons above.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim interpretation: As claim 1 indefinite for the reasons above, it is not clear who is in need of reducing microglial activation, or what the patient population is.  The specification discloses various embodiments (exemplary), including, for example, “[I]n certain embodiments of the application, the subject is in need of a treatment of a disease related to microglial activation or BBB disruption, such as neurodegenerative disease, inflammatory disorder, meningitis, stroke, neuropsychologic disorder, chronic pain, traumatic brain injury, spinal cord injury, optic nerve inflammation, a viral or bacterial infection” (page 4, [0022], for example).  Accordingly, claim 1 has been interpreted as that it is drawn to a method of treating a disease such as those mentioned above with activated ILC2s.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gadani et al. (J Exp Med. 2017 Feb;214(2):285-296; provided by applicants), and further in view of Serody et al. (US 2017/0360907, 12/21/2017).
The teachings of Gadani and Serody were reviewed in the previous Office Actions, and are paraphrased herein:
Gadani discloses characterization of meningeal type 2 innate lymphocytes (ILC2s) and their response to CNS injury, wherein the ILC2s as a novel cell type resident in the healthy meninges, and are activated after CNS injury such as spinal cord injury (SCI) in an IL-33-dependent manner, producing type 2 cytokines; and that addition of wild-type lung-derived ILC2s into the meningeal space of IL-33R-/- animals partially improves recovery after SCI; and that the data characterize ILC2s as a novel meningeal cell type that responds to SCI and could lead to new therapeutic insights for neuroinflammatory conditions (abstract, for example).  Additionally, Gadani teaches the isolated meningeal ILC2s from uninjured versus injured mice (page 288, 1st column, 2nd paragraph); and that lung-derived ILC2s are used for adoptive transfer experiments due to that meningeal ILC2s are sparse; and that ILC2 cytokine production is dependent on IL-33 (page 288, 2nd column, 2nd paragraph).
Serody teaches the infusion of IL-33 activated ILC2 cells to treat graft versus host disease (GvHD), which substantially ameliorates the disease and improves survival; and that ILC2 reduces acute GvHD by limiting the development of inflammatory Th1 and Th17 cells (abstract; and page 9, Example 4, for example).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to isolate and enrich meningeal ILC2 cells, activate the ILC2 cells with IL-33, and to use the activated meningeal ILC2 cells to treat CNS injury such as SCI by infusion, following the teachings of Gadani, and Serody.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Gadani has demonstrated that ILC2 cell therapy partially improves recovery after SCI.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/22/22